Citation Nr: 0740846	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to a disability rating in excess of 10 
percent for fibromyositis, lumbo-paravertebral muscles.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2001 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida.  In the April 2001 decision, the RO 
denied service connection for right ankle and knee 
disabilities and denied an evaluation in excess of 10 percent 
for his service-connected back disability.  In February 2004, 
the RO denied the veteran's claim for service connection for 
hematuria.  In September 2006, the veteran testified at a 
Board hearing before the undersigned at the RO.  At the 
hearing additional evidence was submitted along with a 
written waiver of initial review by the RO.  See 38 C.F.R. 
§ 20.1304. 

The issues of entitlement to service connection for bilateral 
knee and ankle disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if additional action is required on 
his part.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran has a disability manifested by hematuria which is 
etiologically related to service.

2.  The veteran's service-connected fibromyositis, lumbo-
paravertebral muscles, is manifested by muscle spasm and loss 
of lateral flexion.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
hematuria due to injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an increased evaluation, to 20 percent, but 
no higher, for service-connected fibromyositis, lumbo-
paravertebral muscles, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO initially furnished VCAA notice to the veteran 
regarding his service connection claim for hematuria in July 
2003 which was prior to the February 2004 rating decision on 
appeal; therefore the requirements of Pelegrini have been 
satisfied with respect to this matter.  As far as the 
veteran's claim for an increased rating for his service-
connected back disability, the veteran was not provided with 
VCAA notice on this matter until January 2005, which was 
after the April 2001 rating decision from which he appeals.  
Thus, it can be argued that the timing of this notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003 and January 2005 letters, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Also in these 
letters, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  VA further informed the veteran in 
the January 2005 letter to send copies of any relevant 
evidence he had in his possession and that he could also get 
any relevant records himself and send them to VA.  The VCAA 
letters were followed by readjudication, most recently in 
April 2005 and November 2005 supplemental statements of the 
case.  Thus, the Board finds that VA's duty to notify has 
been fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims being decided in the 
decision below, the Board finds that the appellant is not 
prejudiced by a decision at this time since he was notified 
in writing in August 2006 of the degree of disability and 
effective date elements.

The Board also finds that all necessary assistance has been 
provided to the appellant regarding claims for service 
connection for hematuria and an increased rating for his back 
disability, including obtaining identified medical records 
and affording the veteran VA examinations during the appeal 
period.  The veteran was also afforded the opportunity to 
request a Board hearing, which he attended in September 2006.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims presently being decided and the adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See Bernard, supra.  
The appeal is now ready to be considered on the merits.

II.  Service Connection for Hematuria

Facts

The veteran's service medical records are devoid of 
complaints or findings of hematuria.  They do show that he 
was treated for back pain in January 1975 and was diagnosed 
as having muscle spasm.  He was also treated for back pain in 
February 1976 and diagnosed as having nonspecific back pain 
of questionable etiology.  A urinalysis performed at the 
veteran's separation examination in May 1976 revealed no 
microscopic findings.  This report also shows that the 
veteran had a normal clinical genitourinary system.  The 
veteran reported during the examination that to the best of 
his knowledge he was "in the best of health."  

On file is a May 2000 VA outpatient record showing that a 
repeat urine analysis still showed hematuria.  

In August 2000, the veteran underwent a urology consult for 
hematuria.  The consult report states that the veteran had 
microscopic hematuria by urinalysis and had a normal 
intravenous pyelogram (IVP).  He was assessed as having 
painless, microscopic hematuria.  

VA outpatient records in July 2003 contain an assessment of 
persistent microscopic hematuria with a negative workup.  The 
work included a cystoscopy negative for malignancy.

In August 2003, the veteran filed a claim for service 
connection for hematuria.  He reported that he first had the 
condition and was treated for it in service and had had the 
condition ever since.  He said that the condition "tends to 
flare up and literally swells the kidneys and tends to give 
me a fever."  He attributes the condition to a back injury 
in service.

In November 2004, the veteran reported to a VA clinic for a 
follow-up for hematuria.  He complained of low back pain and 
denied loss of bladder or bowel function.  He was diagnosed 
as having microscopic hematuria.

Also in November 2004 the veteran underwent a VA urology 
consult for hematuria.  He reported that he had been passing 
traces of blood since a back injury in service.  He explained 
that he knew he was passing blood because he experienced 
dysuria.  He went on to deny gross hematuria, dysuria or 
bladder outlet obstruction symptoms.  He was assessed as 
having microhematuria in a patient at risk for urothelial 
cancer.

A renal ultrasound performed in December 2004 revealed a 
nonobstructing right renal stone.  

In December 2004, VA performed a flexible cystoscopy and 
bladder washing.  The veteran was assessed as having 
microhematuria and possible ureteral stone, status post 
cystoscopy with no pathologic findings.  

In March 2005, the veteran was evaluated by VA for 
microhematuria and reported a single episode of hematuria in 
the late 1970s.  He said he had been passing "traces of 
blood" in his urine since sustaining a back injury in 
service.  He denied seeing any "gross blood" since 1970.  
The exam record shows that an IVP performed in September 2004 
revealed no evidence of filling defects, mass effect or 
obstruction.  A bladder washing was performed in March 2005.  
Subsequent VA outpatient records in 2005 show that the 
veteran continued to be followed for persistent microscopic 
hematuria.  

On file is a September 2006 letter from Eladio J. Dieguez, 
M.D., stating that the veteran had conditions, to include 
hematuria, that "could be service related."

The veteran reported in a September 2006 letter that he was 
first evaluated by Dr. Dieguez in September 2006 and had 
taken all his medical files from VA with him.  

During a Board hearing in September 2006, the veteran 
testified that the blood in his urine was presently of 
unknown origin and he denied receiving any treatment for the 
condition but that they were "keeping their eye on it".  He 
added that he had been told that he just had to live with it.  
He also reported that his VA doctor had never said that his 
hematuria was or was not related to his back disability, but 
that "it could be a possibility".  

In a letter dated in September 2006, the veteran informed the 
RO that he had contacted his VA doctor and requested that she 
write a letter addressing the possibility that his claimed 
conditions, to include hematuria, are related to his service-
connected back disability.  The veteran further informed the 
RO that his doctor relayed to him verbally, via the office 
manager, that she could neither affirm nor disaffirm that his 
conditions were secondary to his back disability.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  The 
law further provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Discussion

The veteran contends that his current hematuria is related to 
service.  Specifically, he asserts that it is related to an 
inservice back injury.

As noted in the facts above, the veteran's service medical 
records do not reflect any findings or complaints regarding 
urological problems, including hematuria.  The veteran's May 
1976 separation examination report shows a normal 
genitourinary system and there were no microscopic findings 
on urinalysis.

The first post-service evidence of hematuria is noted in 
records dated many years after service, in 2000.  More recent 
VA treatment records in 2005 also note that the veteran had 
persistent hematuria.  Hence, there is no disputing that the 
veteran presently has hematuria.  In addition, there is the 
blanket statement from Dr. Dieguez in September 2006 opining 
that the veteran's ongoing hematuria "could be service 
related".

Hematuria is defined as the presence of blood in the urine.  
Microhematuria is defined as microscopic hematuria.  
Dorland's Illustrated Medical Dictionary, pgs. 827, 1153 
(30th ed. 2000).  This citation is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown, 6 
Vet. App. 181 (1994).  Use in this manner does not conflict 
with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).

Thus, while there is medical evidence showing the presence of 
hematuria many years after service, this finding has not been 
linked to a diagnosed or identifiable underlying malady or 
condition.  In this regard, the veteran has not been found 
via testing to have cancer, a kidney stone or any other 
underlying condition.  He admitted as much during the 
September 2007 Board hearing when he said that the blood in 
his urine was presently of unknown origin and that he was not 
being treated for it.  The Board must therefore conclude that 
the presence of hematuria alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Additionally, although the veteran is competent to attest to 
having hematuria, he is not competent to render a diagnosis 
of a disability manifested by the presence of hematuria or 
the etiology thereof.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Objective evidence establishing the presence of a 
current disability must be of record.  Here no such evidence 
is present.  As stated above, the veteran has acknowledged 
that his physician was unable to find any current disability 
from the hematuria.  

In sum, the appeal must be denied because the first essential 
criterion for a grant of service connection - competent 
evidence of the claimed disability - has not been met.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Hickson, 
supra.  As the preponderance of the evidence is against the 
claim for entitlement to service connection for hematuria, 
the benefit of the doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Rating in Excess of 10 percent for Back Disability

Facts

The veteran's service medical records show that he was 
treated in January 1975 for complaints of lumbar pain.  
Findings revealed back spasm of the paraspinal muscles.  The 
veteran was assessed as having muscle spasms.  In February 
1976, the veteran was seen complaining of back pain of two 
days duration and reported that he had been hit by a jeep.  
He denied seeking treatment following the acute episode.  He 
was assessed as having nonspecific back pain of questionable 
etiology.

In August 1976, the veteran was diagnosed by a VA examiner as 
having fibromyositis, lumbo-paravertebral muscles.

In an October 1976 rating decision, the RO granted service 
connection for fibromyositis, lumbo-paravertebral muscles, 
and assigned the veteran a noncompensable evaluation.

In August 2000, the veteran filed a claim for an increased 
rating for his back disability and asserted that the 
disability had worsened.

On file is an August 2000 VA outpatient record showing that 
the veteran was being initially evaluated for physical 
therapy.  He had a noted history of longstanding low back 
pain since the 1970s.  He said he was still working full time 
at the post office and used a stool, but had learned to get 
up frequently and stretch.  Findings revealed bilateral major 
loss of hamstring flexibility with a less than 30 degree 
angle in straight leg raising.  There was slight loss of 
lumbar flexion, but functional, and moderate loss of lumbar 
extension.  The veteran was assessed as needing to regain 
some flexibility/range of motion, improve posture and 
optimally adapt to activities of daily living.  The need for 
quadriceps strengthening was discussed with the veteran.

VA outpatient records from 2000 to 2003 reflect diagnoses of 
chronic low back pain.  They also note disc bulges in L3-L4, 
L4-L5 by magnetic resonance imaging (MRI) in 1996.

An MRI of the veteran's lumbar spine was performed in August 
2004 revealing degenerative disc findings at the L4-L5 and 
L5-S1 levels placing the descending left S1 nerve root at 
risk in the L4-L5 lateral recess secondary to left 
paracentral disc bulge.

During a VA orthopedic examination in November 2004, the 
veteran complained of problems with episodic pain in his low 
back and bilateral extremities consistent with paresthesias 
and spasms that radiated along the posteriolateral thighs and 
occasionally into the feet.  He had no bowel or bladder 
incontinence and no significant weakness in his lower 
extremities.  His present treatment included Naprosyn and 
salicylate and occasional muscle relaxants such as Flexeril.  
The veteran reported periods of flare-ups where his pain was 
particularly severe, requiring moderation in his activities 
of daily living or work activities approximately two to three 
times a month lasting anywhere from 2 to 3 days and typically 
relieved by rest.  Precipitating factors included extended 
physical activity particularly with bending activities.  
Factors that provided relief included rest and medications.  
The veteran denied using crutches, braces or other orthoses.  
He said he had used a TENS unit in the past that provided 
some relief.  It is noted that the veteran currently worked 
full time at the Post Office and was independent in all of 
his activities of daily living.

On examination there was no paraspinous atrophy, but there 
was some mild to moderate paraspinous muscle spasm, worse 
slightly on the right than left to palpation.  There was no 
abnormality of alignment or external deformities.  Range of 
motion included flexion to 90 degrees, extension to 20 
degrees, and limited lateral bending to 15 degrees 
bilaterally.  Strength was 5/5 in the bilateral lower 
extremities.  Sensory examination revealed decreased pinprick 
in bilateral L5 distributions.  Plain films and an MRI in 
1996 showed mild to moderate degenerative disc disease within 
the lumbar spine.  The veteran was given an impression of 
degenerative disc and facet joint disease of the lumbar spine 
with mild to moderate changes evidenced on plain films and 
MRI.  It was further noted that symptoms were consistent with 
a lumbosacral disc syndrome with intermittent relapse, and 
resolution of his symptoms of back and lower extremity 
radicular pain.  The examiner opined that these severe 
episodes occurred anywhere from 2-3 times a month lasting 
anywhere from 2-3 days and impacted upon the veteran's 
activities of daily living and work activities.  The examiner 
went on to state that he found no evidence on physical 
examination of fibromyositis or other muscle abnormalities.  
He also said there was no evidence of an inflammatory 
component to the veteran's current symptomatology.

VA outpatient records in 2004 and 2005 reflect the veteran's 
continuing complaints of low back pain.

During a VA examination in September 2005, the veteran 
reported constant pain in the lumbar region which he assessed 
as a 4 or 5 on a pain scale to 10.  He also noted stiffness 
during flares upon awaking in the morning and he denied 
weakness.  He reported that the flares were intermittent and 
unpredictable and occurred after bending and twisting 
maneuvers.  He reported two incapacitating episodes the 
previous year, one in May 2005 that occurred after doing yard 
work and required two days in bed, and another in March 2005 
when he took four days off from work.  The veteran reported 
that his job at the post office involved physical/manual 
labor and he was able to modify his occupational duties by 
performing clerical duties as needed whenever his lumbar pain 
was severe.  He denied adverse effects on his activities of 
daily living except for driving long distances and having to 
move more slowly when performing dressing, toileting and 
grooming during periods of flares.  The veteran reported 
significant improvement in his symptoms after having 
performed physical therapy and massage in the past.  He 
denied present radiation of pain from the lumbar spine, but 
reported that approximately six months earlier he did have 
radiation of pain to the right lower extremity intermittently 
during flares.  He denied accompanying neurological symptoms 
such as numbness, weakness, bladder or bower complaints.  He 
denied using any ambulatory aids, but said he used a lumbar 
spine support brace when at work or performing 
physical/manual labor.  He also denied an unsteady gait or 
falls.  He said he could walk as far as he needed to, but 
"with pain".  

On examination the veteran revealed a normal posture and 
gait.  The curvatures of the spine were normal and the spine 
was symmetric in appearance.  Range of motion of the 
thoracolumbar spine revealed forward flexion to 70 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees, left lateral rotation to 25 degrees and right 
lateral rotation to 30 degrees.  All ranges of motion 
revealed painful motion on repetitive testing.  There were no 
postural abnormalities or fixed deformities of the entire 
spine.  Paraspinous muscle spasm was noted in the lumbar 
region L4-L5 and L5-S1.  There was also tenderness to 
palpation at that region.  There was no evidence of weakness 
on examination of the thoracolumbar spine.  Sensory function 
was intact in both upper and lower extremities and strength 
was 5/5 in both upper and lower extremities without evidence 
of atrophy.  The examiner relayed that diagnostic studies 
performed in February 2005, including a computed tomography 
(CT) myelogram, revealed minimal degenerative changes at 
various levels and mild posterior disk protrusion at L2-L3.  
Also noted was moderate posterior central disk bulge with 
stenosis at L5-S1.  

The September 2005 examiner stated that in addition to 
fibromyositis and lumbar paravertebral muscles, the veteran 
had radiographic evidence of degenerative disk disease at the 
lumbar spine as described by the imaging studies.  He stated 
that it was impossible to try to differentiate the degree to 
which each of these conditions contributed to the veteran's 
current disability at the lumbar spine.

A VA outpatient record dated in September 2005 shows that the 
veteran had chronic low back pain that was stable.  

The veteran testified in September 2006 that he experiences 
shooting pain and numbness to his toes.  He said the 
disability causes limitations at work and requires him to do 
sedentary type of duties during flare ups.  He said he used 
to be pretty active sports wise, but could no longer do 
anything rigorous such as play basketball.  He also reported 
having morning stiffness.  He said that he treats his 
symptoms with hot showers and medication.  


Pertinent Criteria

The diagnostic criteria for evaluating spine disabilities 
were revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and again, effective September 
26, 2003 (see 68 Fed. Reg. 51,454 (August 27, 2003)).  These 
revisions were made during the pendency of this appeal.  As 
the RO has considered both the former and revised criteria, 
and furnished the veteran with notice of the revised criteria 
(see November 2005 supplemental statement of the case), there 
is no due process bar to the Board in also considering the 
former and revised criteria, applying the more favorable 
result, if any.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the old Diagnostic Code 5292 for limitation of motion, 
a 10 percent rating is warranted for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Also under the old version of the rating schedule is 
Diagnostic Code 5295 for lumbosacral strain. This code 
provides for a 10 percent rating for characteristic pain on 
motion.  A 20 percent rating requires muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
impairment; to include listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
criteria are as follows:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 45 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine. Id.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Diagnostic Code 5235, 
Vertebral fracture or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal 
stenosis; Diagnostic Code 5239 Spondylolisthesis or segmental 
instability; Diagnostic Code 5240 Ankylosing spondylitis; 
Diagnostic Code 5241 Spinal fusion; Diagnostic Code 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); Diagnostic Code 5243 Intervertebral disc syndrome.

Discussion

As an initial matter, the Board would like to point out that 
in addition to the veteran's service-connected fibromyositis, 
lumboparavertebral muscles, he has also been found to have 
degenerative disc disease of the lumbar spine which is not 
presently service connected.  However, based on the most 
recent VA examiner's opinion in September 2005 that it is 
impossible to try to differentiate the degree to which each 
of these conditions contributes to the veteran's current 
lumbar spine disability, the Board is likewise precluded from 
doing so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).

The veteran's lumbar spine disability was initially evaluated 
under Diagnostic Code 5295 for lumbosacral strain.  As noted 
above, under the pre-September 26, 2003 criteria, Diagnostic 
Code 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  

The medical evidence in this case shows that muscle spasms 
were noted on two separate VA examinations, in November 2004 
and September 2005.  During the November 2004 VA examination, 
the veteran was noted to have some mild to moderate 
paraspinous muscle spasm, worse slightly on the right than 
left to palpation.  He was similarly noted by the September 
2005 VA examiner as having paraspinous muscle spasm in the 
lumbar region L4-L5 and L5-S1.  As far as loss of lateral 
flexion, the veteran demonstrated such a loss during the 
November 2004 VA examination of 15 degrees on each side, 
although he later demonstrated full lateral flexion to 30 
degrees bilaterally during the September 2005 VA examination.  
Based on the foregoing, and by resolving any reasonable doubt 
in the veteran's favor, the Board finds that the veteran is 
entitled to a 20 percent evaluation under the old Diagnostic 
Code 5295 for his service-connected fibromyositis, lumbo-
paravertebral muscle disability.  38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).  

Regarding consideration of a higher than 20 percent rating 
under Code 5295, there are no objective findings from any of 
the above examinations or VA outpatient records showing 
severe lumbosacral strain with a listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, as no medical 
evidence shows symptoms consistent with the 40 percent 
criteria, a 40 percent evaluation under Diagnostic Code 5295 
is not warranted.

As for other diagnostic codes effective prior to September 
26, 2003, there is no medical evidence showing severe lumbar 
spine limitation of motion to warrant a 40 percent rating 
under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003) (effective prior to September 26, 2003).  

The medical evidence demonstrates that the veteran's back 
disability is manifested by subjective complaints of chronic 
pain.  Chronic low back pain is noted on various VA 
outpatient clinic records dated from 2000 to 2005, as well as 
on VA examination reports in November 2004 and September 
2005.  In addition, the November 2004 VA examination report 
reveals objective evidence of some limitation of motion with 
demonstrated pain on motion.  Specifically, range of motion 
findings during the November 2004 VA examination included 
forward flexion to 90 degrees, extension to 20 degrees, and 
lateral flexion on the right and left to 15 degrees.  These 
actual ranges of motion reflect normal range of motion to 
slight limitation of motion with pain.  Findings during the 
September 2005 VA examination show forward flexion to 70 
degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees, right lateral rotation to 30 degrees 
and left lateral rotation to 25 degrees.  These findings also 
reflect normal to slight range of motion with pain.

Thus, in view of the veteran's actual limitation of findings 
during the November 2004 and September 2005 VA examinations, 
the Board does not find that the veteran's lumbar spine 
disability is productive of severe impairment of the 
lumbosacral spine under Code 5292, even after considering 
functional loss.  In other words, the veteran's actual 
limitation of motion findings together with evidence of 
painful motion at the end of the ranges of motion do not 
approximate severe limitation of motion of the lumbar spine.  
For this reason a higher evaluation, to 40 percent, under the 
old Code 5292 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (pre September 23, 2003).

Under the revised Diagnostic Code 5242 for degenerative 
arthritis of the spine, the veteran's demonstrated limitation 
on forward flexion from 0 to 70 degrees in September 2005 
does not meet the criteria for a 40 percent evaluation which 
requires forward flexion of the thoracolumbar spine 30 
degrees or less.  Moreover, there is no showing that he has 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.1a, Diagnostic Code 5242 (effective September 
23, 2003).

Lastly, findings do not reveal evidence of neurological 
involvement affecting the veteran's lumbar spine that would 
warrant a higher than 20 percent rating under the old Code 
5293 or new Code 5243 for intervertebral disc syndrome.  

Under the old Code 5293, a 40 percent rating is warranted 
when intervertebral disc syndrome is severe, characterized by 
recurring attacks with intermittent relief.  Although recent 
VA treatment records reflect the veteran's complaints of pain 
radiating down his legs, the evidence does not show that he 
has neurological symptoms that cause recurring attacks with 
intermittent relief.  In fact, the veteran denied present 
radiation of pain from his lumbar spine during the September 
2005 VA examination.  In this regard, he reported that he did 
have radiation of pain to the right lower extremity six 
months earlier that occurred intermittently during flare ups.  
This shows the intermittent nature of the radiation as 
opposed to recurrent attacks with intermittent relief.  The 
November 2004 examiner likewise alluded to the intermittent 
nature of the radiation by stating that the veteran's 
symptoms were consistent with a lumbosacral disc syndrome 
with intermittent relapse, and resolution of his symptoms of 
back and lower extremity radicular pain.  In short, the 
evidence does not approximate the criteria for a 40 percent 
rating under Code 5293 requiring severe impairment manifested 
by recurring attacks with intermittent relief. 

With respect to the current criteria based on incapacitating 
episodes, the evidence does not demonstrate incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past twelve months.  See 38 C.F.R. § 
4.71a, Code 5243 (effective September 23, 2002).  At the most 
recent VA examination in September 2005, the veteran reported 
two incapacitating episodes the previous year, one that 
occurred in May 2005 requiring two days of bed rest and one 
in March 2005 in which he took four days off from work.  Even 
assuming arguendo that the bed rest was prescribed by a 
physician, the evidence simply does not meet the criteria 
under the revised Code 5243 for a 40 percent rating.

Lastly, there is no showing that the veteran's service-
connected back disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321.  There is no showing that the veteran's back 
symptomatology, alone, has resulted in marked interference 
(i.e., beyond that contemplated in the assigned evaluation) 
with his full time employment with the post office.  Although 
the veteran has stated that his job entails physical/manual 
labor, he reported during the September 2005 VA examination 
that he is able to modify his occupational duties by 
performing clerical duties as needed whenever his lumbar pain 
is severe.  Moreover, this disability has not been shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  Thus, in the absence of evidence of such factors 
as those noted above, the Board is not required to remand the 
claim for a higher evaluation to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, and by resolving all reasonable doubt in the 
veteran's favor, the Board finds that a 20 percent 
evaluation, but no higher, is warranted under the old Code 
5295 for the veteran's service-connected fibromyositis, 
lumbo-paravertebral muscles.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.


ORDER

Service connection for hematuria is denied.

A 20 percent evaluation, but no higher, is warranted for the 
veteran's service-connected fibromyositis, lumbo-
paravertebral muscles, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The veteran contends that he presently has arthritis in his 
ankles and knees secondary to his service-connected back 
disability.  He also claims service connection for his 
bilateral ankle disability on a direct basis in view of 
service medical records showing treatment for ankle problems.  
VA outpatient records reflect the veteran's complaints of 
knee and ankle pain along with assessments of arthralgia in 
the knees and ankles.    

The veteran has not been afforded a VA examination for these 
claims.  A VA examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R 
§ 3.159(c)(4); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

" The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service 
include...credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon, supra, at 83.

Given VA's duty to obtain a VA examination when the evidence 
indicates that the claimed disability may be associated with 
in-service injuries, see 38 C.F.R. § 3.159(c)(4), and 
McClendon, supra, (recognizing that the latter element is a 
low threshold), a remand is necessary for further medical 
assessment with a nexus opinion.  See also 38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Current treatment records (VA and 
non-VA), covering the period from 
September 2005 to the present, and not 
previously of record, should be obtained.

2.  The veteran should undergo a VA 
examination with noted claims file 
review, including service medical 
records.  The examiner should clarify the 
nature of any current bilateral ankle 
and/or knee disability, and determine 
whether it is at least as likely as not 
(50% degree of probability or higher) 
that any such disability(ies), are 
related to military service or to the 
veteran's service-connected 
fibromyositis, lumbo-paravertebral muscle 
disability.  A rationale should be 
expressed for the opinions.

3.  Thereafter, the AOJ should review the 
record and determine if the benefits 
sought can be granted.  If the benefits 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


